Exhibit 10.8












ASSET PURCHASE AGREEMENT


BY AND BETWEEN


SILVER TOWNE, L.P.
AS
SELLER
AND
AM&ST ASSOCIATES, LLC
AS
BUYER








Dated: August 31, 2016








--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of August 31, 2016 is
between SILVER TOWNE, L.P., an Indiana limited partnership (“Seller”), and AM&ST
ASSOCIATES, LLC, a Delaware limited liability company, or its assignee
(“Buyer”).
R E C I T A L S:
A.    Seller through an unincorporated division owns and operates a precious
metals mint under the trade name “Silver Towne Mint” which produces bullion
custom rounds, bars and private mint coins, including privately minted specialty
proprietary branded coins (the “Mint Business”) from its mint located at 950
East Base Road, Winchester, Indiana 47394 (the “Silver Towne Mint”).
B.    Seller desires to sell and contribute and Buyer desires to purchase and
accept the Silver Towne Mint and the Mint Business and the assets used in
connection with the operation of the Mint Business that are identified in
Section 2.1 hereof through a combination of the purchase of an Fifty-One and
53/100 Percent (51.53%) undivided interest in the Acquired Assets (as defined in
Section 2.1 below) and the contribution of the remaining Forty-Eight and 47/100
Percent (48.47%) undivided interest in the Acquired Assets to the Buyer, in
exchange for the Membership Interest (as defined below), and Buyer desires to
license from Seller and Seller is willing to license to Buyer the rights to use
certain other assets used in connection with the Mint Business as more fully set
forth in Section 2.1, all upon the terms and conditions contained in this
Agreement.
C.    Seller also owns and operates other businesses (hereinafter, the “Seller
Retained Business”) that are engaged solely in the purchase and sale of
numismatic coins on a wholesale and retail basis, under the name Silver Towne.
Seller is not selling, but is retaining, the Seller Retained Business, and
Seller is not selling, but is licensing to Buyer, the use of the name “Silver
Towne” and related logos, for use in the Mint Business, all as more fully set
forth hereinafter.
The parties therefore agree as follows:
ARTICLE I
DEFINITIONS
When used in this Agreement, the following terms have the following meanings:
“Affiliate” means, with respect to any given Person, any other Person at the
time directly or indirectly controlling, controlled by or under common control
with that Person. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Buyer Indemnitees” means Buyer, each Affiliate of Buyer, and each of its
respective Representatives and each of the heirs, executors, successors and
assigns of any of the foregoing.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant thereto.





--------------------------------------------------------------------------------





“Consent” means any approval, consent, ratification, filing, declaration,
registration, waiver, or other authorization required to be obtained to enable
either of the parties to enter into this Agreement or to consummate the
transactions contemplated hereby.
“Contract” means any agreement, contract, equipment lease, obligation, promise,
arrangement, or undertaking that is legally binding.
“Environmental Claim” means (i) any investigative, enforcement, remediation,
cleanup, abatement, removal, response, Remedial Action or governmental or
regulatory action at any time threatened, instituted or completed pursuant to
any applicable Environmental Law against Seller or against or with respect to
the Mint Business or any other business conducted at the Silver Towne Mint, or
against or with respect to the Acquired Assets, or any condition, use or
activity on or relating to the Mint Business or any other business conducted at
the Silver Towne Mint or the Acquired Assets, and (ii) any claim at any time
threatened or made by any person against Seller or against or with respect to
the Mint Business or any other business conducted at the Silver Towne Mint, or
against or with respect to the Acquired Assets, or any condition, use or
activity on or relating to the Mint Business, or any other business conducted at
the Silver Towne Mint, or the Acquired Assets relating to damage, contribution,
cost recovery, compensation, loss, liability or injury resulting from or in any
way arising in connection with any Hazardous Material or any Environmental Law.
“Environmental Law” means any Law relating to the environment, natural
resources, or public or employee health and safety, and includes the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 33 U.S.C. § 2601
et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.
“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant thereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor law, and any rules or regulations issued pursuant thereto.
“GAAP” means generally accepted United States accounting principles.
“Governmental Authority” means any (1) nation, state, county, city, town,
village, district, (2) federal, state, local, municipal, foreign, or other
government, (3) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal, including an arbitral tribunal), (4) multi-national
organization or body, or (5) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
power of any nature.
“Hazardous Material” means any substance, material or waste which is regulated
under Environmental Law, including, without limitation, any material, substance
or waste that is defined as a "solid waste," “hazardous waste,” “hazardous
material,” or “hazardous substance” under any provision of Environmental Law.
“Hazardous Material” shall include any hazardous, dangerous or


- 2 -



--------------------------------------------------------------------------------





toxic chemical, waste, byproduct, pollutant, contaminant, compound, product or
substance, including without limitation, asbestos, solvents, degreasers, urea
formaldehyde, polychlorinated biphenyls, dioxins, petroleum, petroleum products,
gasoline, diesel fuel or other petroleum hydrocarbons, including crude oil and
fractions thereof, natural gas, synthetic gas and any mixtures thereof, and any
other material (a) the exposure to or the possession, presence, use, management,
handling, generation, manufacture, production, storage, treatment , Release,
threatened Release, discharge, disposal, transportation, reporting, remediation,
Remedial Action, cleanup, abatement or removal of which is prohibited,
controlled or regulated in any manner under any Environmental Law; or (b) the
presence of which on a property causes or threatens to cause a contamination or
nuisance upon the property or to adjacent properties or poses or threatens to
pose a hazard to the environment or to health or safety of persons on or about a
property.


“Indemnifiable Losses” means (a) all out of pocket losses, liabilities, taxes,
damages, deficiencies, obligations, fines, out of pocket expenses, claims,
demands, actions, suits, proceedings, judgments or settlements, whether or not
resulting from third party claims, incurred or suffered by an indemnitee,
including interest and penalties with respect thereto and reasonable
out-of-pocket expenses and reasonable attorneys’ and accountants’ fees and
disbursements incurred in the investigation or defense of any of the same or in
asserting or enforcing any of the indemnitee’s rights hereunder, (b) all losses,
damages (including compensatory, punitive and natural resource damages),
demands, claims, suits, proceedings, actions, causes of action, assessments,
judgments, liens, encumbrances, taxes, fines, penalties (civil or criminal),
costs (including, without limitation, storage, treatment, disposal,
transportation, remediation, Remedial Action, cleanup, abatement, removal,
response, inspection, reporting and other costs relating to Hazardous Material),
expenses (including, without limitation, reasonable litigation and defense
expenses, court costs, and attorneys’ fees, whether incurred with or without the
filing of suit, on appeal or otherwise, and consultant and expert fees,
investigation expenses and laboratory expenses), good faith settlements of
claims and liabilities of any kind, nature or character whatsoever, including
without limitation, those arising under any applicable Environmental Law
(including strict and joint and several liability); and (c) all losses, liens,
encumbrances, taxes, fines, penalties (civil or criminal), costs of
investigation and defense of a claim (whether or not such claim is ultimately
defeated) and good faith settlement of claims relating to liability to or
arising from the failure to obtain or maintain necessary Permits to operate the
Mint Business or any other business conducted at the Silver Towne Mint.


    “Intellectual Property” means all intellectual property owned, used or
licensed by the Seller, or in any product, service, technology or process
currently offered by the Seller for use in the Mint Business.
“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other administrative order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.
“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
claim, investigation or proceeding, whether at law or in equity, civil or
criminal in nature, before a Governmental Authority.


- 3 -



--------------------------------------------------------------------------------





“Lien” means, with respect to the property of any Person, any claim, lien,
pledge, option, charge, easement, security interest, deed of trust, mortgage,
right-of-way, encroachment, building or use restriction, conditional sales
agreement, encumbrance, whether voluntarily incurred or arising by operation of
law, and includes, without limitation, any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof.
“Material Adverse Effect” means:
(1)
When used with reference to the Mint Business, a state of facts, event,
consequence, result or change (collectively herein “effect”) that materially and
adversely affects, or would reasonably be expected to affect materially and
adversely, any portion of the Mint Business or the Mint Business considered as a
whole or the Acquired Assets or the condition (financial or other), or operating
results of the Mint Business considered as a whole or which would prevent Seller
from consummating the transactions contemplated hereby or which would prevent
the Buyer from assuming the operation of the Mint Business as represented by the
Seller, the costs of such effect, when aggregated with all other costs of
similar effect, exceeds Twenty Five Thousand Dollars ($25,000); and

(2)
When used with reference to the Buyer, a state of facts, event, consequence,
result or change that materially and adversely affects, or would reasonably be
expected to affect materially and adversely, the condition (financial or other)
or operating results of Buyer or that would prevent Buyer from consummating the
transactions contemplated hereby, the costs of such effect, when aggregated with
all other costs of similar effect, exceeds Twenty Five Thousand Dollars
($25,000).

“Mint Business Confidential Information” means information that is owned and
used by Seller in the conduct of the Mint Business and is not publicly
available, nor available from sources other than Seller and shall include,
without limitation, the Mint Business Records (as defined below); provided,
however, that each of the parties hereby acknowledges and agrees that neither
the “Mint Business Confidential Information” nor the Mint Business Records shall
include the Retained Business Information (as defined below in this Article 1).
“Mint Business Customers” means all Persons that purchased any Mint Products or
services prior to the Closing Date.
“Mint Business Records” means all business and accounting records in the
possession or control of Seller that relate to the Mint Business (and the
Acquired Assets including, but not limited to, website and application content
(including all graphics, text, articles, information on the Mint Business
website), all logs outgoing/incoming e-mails, website traffic and all backups,
all of which are being transferred to the Buyer), including, but not limited to,
(i) all historical purchase and production records and data, acquired, created
or generated by or for and used in or by the Mint Business, such as, but not
limited to, any records or information relating to transactions between any of
the Mint Business, on the one hand, and any Persons who are or were Mint
Business Customers (even if they also are or were customers or vendors of the
Seller Retained Business); (ii)  all other information relating to or arising
out of the operation of the Mint Business, including all internal reports and
purchasing records. For avoidance of doubt, Mint Business Records expressly
exclude Seller’s employee personnel records.


- 4 -



--------------------------------------------------------------------------------





“Mint Products” means any products produced by the Mint Business, including
bullion custom rounds, bars and private mint coins, including privately minted
specialty proprietary branded coins
“Order” means any award, decision, injunction, judgment, order, ruling, or
verdict of any court, arbitral tribunal, administrative agency, or other
Governmental Authority.
“Ordinary Course of Business” means, with respect to an action taken by a
Person, that that action is (1) consistent with the past practices of that
Person and taken in the ordinary course of the normal day-to-day operations of
that Person, and (2) is not required under applicable law to be authorized by
the board of directors of that Person (or by any Person or group of Persons
exercising similar authority).
“Permits” means governmental licenses, permits, authorizations, franchises,
certificates or rights required to operate the Mint Business.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
governmental body or authority or any other entity.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Related Party” means an Affiliate, or any Person owning ten percent (10%) or
more of an Affiliate.
“Remedial Action” means all actions, including, without limitation, any capital
expenditures, required by any Governmental Authority to (1) remediate, clean up,
abate, remove, respond, store, treat, dispose, transport, inspect, report or in
any other way address any Hazardous Material or other substance, (2) prevent the
Release or threat of Release, or minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (3)
prepare work plans and other reports related to the Remedial Action, (4) perform
pre-remedial studies and investigations, feasibility studies, remedial design or
post-remedial operations, maintenance or monitoring, or (5) bring facilities on
any property owned, operated or leased by Seller and the facilities located and
operations conducted thereon into compliance with all Environmental Laws.
“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, or advisor of that Person, including legal
counsel, accountants, and financial advisors.
“Retained Business Information” means any information which is or has been used
by or in the conduct of the Seller Retained Business, and not otherwise used by
or in the conduct of the Mint Business, as follows: (i) the identities of and
other information about Persons who are or have been customers of one or more of
the Seller Retained Business, but who are not Mint Business Customers; (ii)
information relating to transactions between the Seller Retained Business and
its customers or vendors, even if any such customers or vendors also are or have
been Mint Business Customers, but excluding information which constitutes Mint
Business Confidential Information or Mint Business


- 5 -



--------------------------------------------------------------------------------





Records; (iii) any and all trade names, brand names or trade marks used by
Seller (other than the tradenames which are being licensed hereunder to Buyer
and identified in Schedules 2.1(1), or (2) hereto), and (iv) all other
information relating to or arising out of the operations of the Seller Retained
Business that is not Mint Business Confidential Information or Mint Business
Records .
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and rules or regulations issued pursuant thereto.
“Seller Indemnitees” means Seller, each Affiliate of Seller, and each of its
respective Representatives and each of the heirs, executors, successors and
assigns of any of the foregoing.
“Seller Retained Assets” means the assets of Seller which are not being sold or
transferred to Buyer pursuant to this Agreement.
ARTICLE 2
PURCHASE AND SALE
2.1    Acquired Assets. Seller will sell to Buyer, and Buyer will purchase from
Seller, at Closing (as defined in Section 7.1 herein), all of Seller’s rights,
title and interests in and to an Fifty-One and 53/100 Percent (51.53%) undivided
interest the following assets and properties used in the operation of or
otherwise in connection with the Mint Business, including the goodwill of such
Business (collectively, the “Acquired Assets”):
(1)
an irrevocable, perpetual, exclusive, royalty free, world-wide, assignable,
license to use the trade name “Silver Towne” and any variation thereof in
connection with the Mint Business, and any trademarks and service marks
consisting of or incorporating the designation “Silver Towne”, including all
intellectual property rights and logos related thereto, owned by Seller (the
“License Agreement”), as set forth on Schedule 2.1(1).

(2)
all other Intellectual Property rights in Minted Products, and or related to the
operation of the Silver Towne Mint, as more particularly described on Schedule
2.1(2).

(3)
all current and historical Silver Towne Mint product designs and related dies,
and any other designs or dies related to the Acquired Assets.

(4)
all post office box addresses and access and the following telephone numbers
exclusively used in connection with the conduct of the Mint Business, which
includes: (765) 584-6468 (telephone) and (765) 584-3419 (facsimile), and Buyer’s
right to retain (at Buyer’s expense following the Closing) placement in any
directory or advertising associated with such telephone numbers and names of the
Mint Business, and as set forth on Schedule 2.1(4).

(5)
The exclusive rights to have and to use the Mint Business Customers, who are
identified on Schedule 2.1(5) hereto (the “Mint Business Customer List”).



- 6 -



--------------------------------------------------------------------------------





(6)
all domain names and web site assets owned by Seller and used in the conduct of
the Mint Business, including, without limitation, those which are listed on
Schedule 2.1(6) hereto (the “Mint Business Website Assets”).

(7)
The Mint Business Records (as defined above), whether created by Seller or
acquired from any third party, whether in electronic form or hard copy, subject
to the right of Seller to retain copies of such Mint Business Records in
electronic form solely for purposes of satisfying its obligations under Section
2.8(9).

(8)
all of Seller’s rights arising from and after the Closing under the Contracts
relating to the conduct of the Mint Business which Buyer has agreed to assume, a
list of which Contracts is set forth on Schedule 2.1(8) hereto (the “Assumed
Contracts”).

(9)
the office furniture, fixtures, supplies, machinery, tools, spare parts and
equipment, production consumables, and vehicles utilized by Seller in the Mint
Business, including without limitation, those items identified in Schedule
2.1(9) hereto (including customer data, e-mail address lists), website and
application content (including all graphics, text, articles, information on the
Mint Business websites), all logs outgoing/incoming e-mails, website traffic and
all backups and all associated documentation which is loaded on any computer or
server (“Tangible Personal Property”).

(10)
all of Seller’s rights and remedies under warranty or otherwise, against a
manufacturer, vendor, or other Person for any defects in any Acquired Asset.

(11)
all of Seller’s prepaid expenses related to the Mint Business;

(12)
all Permits used or required on the operation of the Mint Business if and to the
extent that (i) such Permits are assignable under applicable law and (ii) Buyer
has obtained any necessary Consents for the assignment thereof by Seller to
Buyer. A list of such Permits is set forth in Schedule 2.1(12).

(13)
the causes of action, claims, suits, proceedings, or demands, of whatsoever
nature, of or held by Seller against any third parties arising out of or related
to the Mint Business and which concern operation of the Mint Business after the
Closing, all of which are listed on Schedule 2.1(13) (the “Assigned Claims”).

(14)
all promotional materials, photographs and images and stationary, that have been
used by Seller in the conduct of any of the Mint Business.

(15)
all goodwill associated with the Mint Business and the Acquired Assets
(exclusive of any goodwill associated with any trademarks and service marks
consisting of or incorporating the designation “Silver Towne”, which are the
subject of the License Agreement).

(16)
Any other assets of Seller that are not identified above in this Section 2.1
that are used by Seller in the conduct of the Mint Business and which are
reasonably necessary for the conduct of the Mint Business in the manner and to
the extent to which Seller has conducted it prior to the Closing; provided that,
in no event shall these other assets include (i) any of the assets included



- 7 -



--------------------------------------------------------------------------------





among the Excluded Assets as set forth in Section 2.2, or (ii) the Retained
Business Information; provided further if any property is included in the Real
Property PSA/Lease that is necessary for the conduct of the Mint Business but is
not owned by Seller, Seller shall arrange for Buyer to acquire an interest in
such property at the Closing.
2.2    Excluded Assets. Seller shall retain and not sell to Buyer, and Buyer
will not purchase from Seller: (i) any of the Seller Retained Assets, and (ii)
the following (collectively, the “Excluded Assets”), which shall include,
without limitation:
(1)
all of Seller’s in process silver, finished goods and pre-paid orders

(2)
all of Seller’s accounts, notes and other receivables and any other rights to
payment, that arose, or may arise between the date hereof and the Closing, out
of any of the operations of any of the Mint Business, (the “Mint Business
Accounts Receivable”).

(3)
Seller’s cash on hand or in transit, bank deposits, and all of Seller’s cash
equivalents and securities or other investments.

(4)
all books, records, files, and other documents solely relating to any of the
Seller Retained Business; and

(5)
all office furniture and equipment not acquired by Buyer pursuant to Section
2.1(7).



2.3    Assumption of Liabilities and Obligations.
(1)
Retained Liabilities. Except for the Buyer Assumed Obligations set forth or
referenced in Section 2.3(2) below, Seller shall retain and perform or otherwise
discharge when due in accordance with their terms (without any liability, cost
or expense to Buyer), the following liabilities or obligations, whether known or
unknown, fixed or contingent, matured or unmatured, certain or uncertain,
disclosed or undisclosed (the “Seller Retained Liabilities”):


(i) obligations and liabilities of Seller, including those of the Mint Business,
that have or will have arisen prior to the Closing Date, including without
limitation, all liabilities or obligations of Seller resulting from Seller’s
activities in operating the Mint Business prior to the Closing Date, all Mint
Business accounts payable, and all accrued payroll and other amounts owed to
Seller’s employees, (ii) obligations and liabilities relating to the failure to
obtain necessary Permits, including the cost to obtain such permits, and to
accomplish the Post Closing Matters, (iii) obligations and liabilities relating
to any Environmental Claim that is made after the Closing Date to the extent
arising from or related to Seller’s or its predecessors’ activities in operating
the Mint Business or any other business conducted at the Silver Towne Mint prior
to the Closing Date, and (iv) the obligations and liabilities of Seller arising
from and after the Closing Date, other than the Buyer Assumed Obligations.
(2)
Assumed Obligations. Notwithstanding Section 2.3(1) above, on the Closing Date
Buyer shall assume, and from and after the Closing Date Buyer shall be
responsible for and shall discharge



- 8 -



--------------------------------------------------------------------------------





when due, in accordance with their terms (without any liability, cost or expense
to Seller) only the following described obligations and liabilities: (i) the
executory obligations arising from or after the Closing Date under the Assumed
Contracts which are identified in Schedule 2.1(8) hereto, and (ii) all
obligations and liabilities arising out of or in connection with or resulting
from Buyer’s ownership and operation of the Mint Business after the Closing Date
(collectively, the “Buyer Assumed Obligations”). Buyer is not assuming and is
not responsible for any obligations or liabilities of any nature that are not
Buyer Assumed Obligations.
2.4    Purchase Price. The purchase price for the Acquired Assets (the “Purchase
Price”) is Three Million Six Hundred Seventy-One Thousand Two Hundred Fifty
Dollars ($3,671,250.00). Buyer shall pay the Purchase Price as follows:
(1)
At the Closing, Buyer shall: (i) pay to Seller the amount of Three Million One
Hundred Seventy-One Thousand Two Hundred Fifty Dollars ($3,171,250.00). by wire
transfer of funds to a bank account designated by Seller on or prior to the
Closing Date, (ii) deliver its unsecured promissory note in the principal amount
of Five Hundred Thousand Dollars ($500,000.00), in the form attached hereto as
Exhibit 2.4(1) (the “Buyer’s Note’), due and payable on the first anniversary
date of the Closing,

2.5    Contingent Purchase Price/Earnout Payments.
(1)
As additional consideration for Seller’s sale of the Mint Business and Acquired
Assets to Buyer, Buyer shall pay Seller three (3) additional payments (the
“Earnout Payments”) determined by the performance of the Mint Business during
each of the three (3) twelve (12) month periods commencing on the Closing Date
(each an “Earnout Period”). Each Earnout Payment shall be calculated as set
forth on Schedule 2.5 (1) attached hereto.

(2)
Buyer agrees to maintain, throughout the Earnout Periods and for at least one
year thereafter, complete and accurate books, records and accounts needed to
enable determinations to be made, without undue effort and expense, of the
Earnout Payment. Within sixty (60) days following the end of each Earnout Period
Buyer shall submit to Seller a written report setting forth the calculation of
the Earnout Payment, if any, due for such Period (an “Earnout Report”). The
Earnout Report also shall be accompanied by a certification, signed by the
President or Chief Financial Officer of Buyer, in their capacities as such and
on behalf of Buyer, certifying that the information contained in the Earnout
Report is accurate and complete in all material respects and that the
determinations of the Earnout Payment, if any, due Seller, were made in
accordance with Section 2.5(1). In the event that an Earnout Report shows that
an Earnout Payment is due to Seller, such payment shall be made to Seller
concurrently with the issuance of the Earnout Report subject to the other
provisions of this Agreement.

(3)
Seller shall have a period of thirty days (30) days after the receipt of each
Earnout Report within which to have its outside accountants review Buyer’s books
and records related to the preparation of the Earnout Report on a confidential
basis to verify the correctness and completeness of the information contained in
the Earnout Report. Buyer and Seller acknowledge the confidential nature of
Buyer’s books and records, accordingly Buyer shall only make such books and
records, available for inspection by Seller’s outside accountants who agree to
be bound by a written confidentiality agreement, at Buyer’s principal offices in



- 9 -



--------------------------------------------------------------------------------





Santa Monica, California and/or Winchester, Indiana and shall cooperate with
Seller’s outside accountants with such review. If Seller’s outside accountants
believe that any of Buyer’s determinations as to the Earnout Payment set forth
in Buyer’s Earnout Report was not correct and that Seller is entitled to a
Earnout Payment (in the event Buyer’s Earnout Report indicated that no such
Payment was due) or a Earnout Payment greater in amount than was shown in that
Report, Seller shall have until the thirtieth (30th) day following its receipt
of Buyer’s Earnout Report (the “Deficiency Notice Deadline”) to provide Buyer
with a written notice (a “Deficiency Notice”), specifying the amount of the
Earnout Payment that Seller believes was properly due it for the Earnout Period
to which that Report relates, together with a written statement setting forth
the basis for such belief. If Seller fails to provide a Deficiency Notice by the
Deficiency Notice Deadline, Buyer’s determination of the Earnout Payment (if
any) for such Earnout Period shall be final and binding on the parties and
non-appealable by the Seller, and Seller shall be deemed to have accepted and
shall not be entitled thereafter to dispute the information contained in the
Buyer Earnout Report for such Earnout Period or to have access to Buyer’s books
and records for purposes of asserting any dispute. If, on the other hand, such a
Deficiency Notice is provided to Buyer by Seller on or prior to the Deficiency
Notice Deadline, Buyer shall have a period of ten (10) days following its
receipt of such Deficiency Notice to review same, and if Buyer does not agree
with Seller’s determinations, to provide Seller a written notice (a “Dispute
Notice”) specifying the Buyer’s response or exceptions to the Seller’s
assertions in the Deficiency Notice. Failure by Buyer to provide Seller with a
Dispute Notice within that 10-day period shall constitute Buyer’s acceptance of
Seller’s determination of the amount of the Earnout Payment as set forth in
Seller’s Deficiency Notice and, in that event Seller’s determination shall be
final and binding on and nonappealable by the parties.
(4)
If Buyer has disputed Seller’s determination of the amount of the Earnout
Payment set forth in a Seller Deficiency Notice, as aforesaid, then during the
succeeding five (5) days the parties shall attempt in good faith to resolve
their differences by mutual agreement. If they are not able to do so, then each
of Seller and Buyer shall have a period of five (5) days thereafter within which
to notify the other, in writing, that it desires to have the dispute resolved by
binding resolution. In that event, within the next succeeding five (5) days, the
parties by mutual agreement shall select an accounting firm to resolve the
dispute (the “Review Accountant”) who shall enter into a written confidentiality
agreement with Buyer for this purpose, or, if the parties cannot agree on the
Review Accountant within such five (5) days, the Review Accountant shall be
selected by mutual agreement of the parties’ respective independent public
accountants. The determination of the Review Accountant shall be final and
binding on and non-appealable by the parties. If it is finally determined,
either by mutual agreement of the parties or by the Review Accountant that Buyer
underpaid the amount of the Earnout Payment due Seller (a “Payment Shortfall”),
then within the succeeding five (5) days Buyer shall pay that Payment Shortfall
to Seller plus accrued interest thereon from the date of the underpayment at 5%
per annum or the maximum interest permitted by law, whichever is less, and, if
the amount of the disputed Earnout Payment originally paid by Buyer was less
than ninety-five percent (95%) of the amount of the Earnout Payment finally
determined to be due by Buyer to Seller, Buyer also shall reimburse Seller for
the reasonable fees and expenses of its outside accountant in connection with
the review of Buyer’s books and records that led to the determination of the
Payment Shortfall. If the Review Accountant determines, instead, that there was
no Payment Shortfall, then, no additional amount shall be due by Buyer to
Seller. If the Review Accountant



- 10 -



--------------------------------------------------------------------------------





determines there has been an overpayment, the amount thereof shall be repaid by
Seller to Buyer within five (5) days of Seller’s receipt of the Review
Accountant’s determination. The fees and expenses of the Review Accountant shall
be paid by the losing party in the dispute. The prevailing party shall be the
Seller if the Review Accountant determines that there was a Payment Shortfall in
excess of five percent (5%) of the total Payment Shortfall (and not individual
components of the Earnout Payment as described in Schedule 2.5(1)) and shall,
instead, be the Buyer if the Review Accountant determines that the Payment
Shortfall is less than five percent (5%). Notwithstanding any term of this
Section to the contrary, the Review Accountant shall not determine any issue of
interpretation of this Agreement and shall only provide accounting
determinations. The determinations of the Review Accountant shall be final,
binding and conclusive upon the parties.
(5)
Notwithstanding anything else to the contrary in this Section 2.5, if the
Earnout Payment has been reduced by setoff as permitted by this Agreement, the
parties shall resolve the Earnout Payment without reference to the setoff
reduction, and any disagreement regarding the setoff reduction shall not be
subject to this Section 2.5 but shall be addressed pursuant to other provisions
of this Agreement.

2.6    Purchase Price Allocation. The parties shall do the following:
(1)
allocate the Purchase Price among the Acquired Assets in accordance with Section
1060 of the Code and the regulations thereunder; and

(2)
reflect the allocation of the Purchase Price as set forth on Schedule 2.6(2) on
a completed Internal Revenue Service Form 8594.

2.7    Transaction Documents. It is a condition to consummation of the
transactions contemplated by this Agreement that the parties to or signatories
of the following agreements and other documents (together with this Agreement,
the “Transaction Documents”) execute and deliver them at or on the Closing Date:
(1)
Buyer’s Note in the form of Exhibit 2.4(1)

(2)
An assignment and assumption agreement in the form of Exhibit 2.7(1) (the
“Assignment and Assumption Agreement”), pursuant to which Seller shall assign
the Assumed Contracts to Buyer and Buyer shall expressly assume and agree to
perform when due, the Buyer Assumed Obligations.

(3)
any deeds, assignments, assignment of trademark, bills of sale, certificates of
title and other instruments of transfer and conveyance as are reasonably
necessary to convey to Buyer good and marketable title to the Acquired Assets
and are satisfactory to Buyer’s counsel.

(4)
the License Agreement in the form of Exhibit 2.7 (3).

(5)
the Non-Competition Agreement between Buyer and Seller in the form of Exhibit
2.7(4);

(6)
the Administrative Services Agreement in the form of Exhibit 2.7(5) hereto,
which shall, among other things, set forth the obligations of Seller
post-Closing; and



- 11 -



--------------------------------------------------------------------------------





(7)
any other document reasonably required by Buyer or Seller to better evidence or
effectuate the transactions contemplated by this Agreement, including the
matters set forth in Section 2.8 below.

2.8    Certain Other Agreements:
(1)
Confidentiality. Except as otherwise set forth below in this Section 2.8(1),
Seller shall not, without the prior written consent of Buyer, retain, use,
reveal or make accessible to any Person any of the Mint Business Confidential
Information (as hereinabove defined). For purposes of this Section 2.8(1), the
term “Mint Business Confidential Information” does not include any information
that is already available to the public or becomes available to the public or
from third parties other than by means of a breach of this Section 2.8(1). In
addition, Seller may, without breaching this Section 2.8(1), disclose any Mint
Business Confidential Information that it is required to disclose pursuant to
any subpoena or other legal process served on Seller or any of its Affiliates or
Representatives or pursuant to any Laws applicable to Seller or any of its
Affiliates, provided that Seller shall promptly (and in any event at least 72
hours in advance of any proposed disclosure) notify Buyer of its receipt of any
such subpoena or other legal process or its determination that it is required to
disclose any Mint Business Confidential Information under any applicable Law,
and identifying the information to be so disclosed and, at the expense of Buyer,
Seller shall provide Buyer with such reasonable cooperation as Buyer may request
of Seller in any efforts by Buyer to quash any such subpoena or other legal
process or obtain a protective order with respect to the Mint Business
Confidential Information to be so disclosed.

(2)
Use of Customer and Consignor Lists. Upon consummation of the transactions
contemplated by this Agreement and for the duration of the Confidentiality
Period specified in the Non-Competition Agreement, neither Seller nor any of its
Affiliates or Representatives may use the information contained in the Mint
Business Customer List, except as may be permitted by the Non-Competition
Agreement. Seller will be liable for any action by any of its Affiliates or
Representatives inconsistent with this Section 2.8(2). This provision shall
survive the Closing.

(3)
Bulk Transfer Laws. Seller shall comply with any applicable bulk sale or bulk
transfer laws of any relevant jurisdiction in connection with the sale of the
Acquired Assets to Buyer pursuant to this Agreement.

(4)
Further Assurances. Each party hereto shall execute and deliver after the date
hereof such instruments and take such other actions as the other party may
reasonably request in order to carry out the intent of this Agreement or to
better evidence or effectuate the transactions contemplated herein.

(5)
Transaction Expenses. Each party shall pay all of the respective costs and
expenses incurred or to be incurred by it in negotiating and preparing this
Agreement and in carrying out and closing the transactions contemplated by this
Agreement. It is acknowledged and agreed by the Parties that the Buyer’s
transaction expenses will be borne by the members of them in accordance with
their Membership Percentage Interests under the LLC Agreement.



- 12 -



--------------------------------------------------------------------------------





(6)
Liability for Transfer Taxes. Seller shall be responsible for the timely payment
of and shall indemnify and hold Buyer harmless from and against all sales, use,
documentary, gross receipts, transfer, conveyance, excise, recording, and other
similar taxes and fees (the “Transfer Taxes”), arising out of or in connection
with or attributable to the transactions effected pursuant to this Agreement,
all of which shall constitute Seller Retained Liabilities within the meaning of
Section 2.3(1) of this Agreement. The provisions of this Section 2.8(6) shall
survive Closing.

(7)
Click Through. Commencing on the Closing Date, Seller will maintain on the home
page of its website, a “click through” link solely to the websites maintained by
Buyer for its operation of the Mint Business.



ARTICLE 3
SELLER REPRESENTATIONS
Seller represents to Buyer as of the date of this Agreement, subject to the
disclosures set forth in Schedules 3.4 to and including Schedule 3.26 hereto,
inclusive (the “Seller Disclosure Schedules”), which representation shall also
apply to the 48.47% undivided interest in the Acquired Assets being contributed
to the Buyer as set forth in the Buyer’s LLC Agreement, as follows:
3.1    Organization and Good Standing. Seller is a limited partnership validly
existing and in good standing under the laws of its state of formation with the
limited partnership power to own all of its properties and assets and to carry
on its business as it is currently being conducted. Seller is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified or in good standing would have a Material Adverse Effect on
the Mint Business or on Seller’s ability to consummate the transactions
contemplated hereby.
3.2    Authorization. Seller has the requisite limited partnership power to
execute and deliver this Agreement and the other Transaction Documents to which
it is party and to consummate the transactions contemplated hereby and thereby.
Seller’s General Partner and Limited Partners have duly authorized Seller to
execute and deliver this Agreement and perform its obligations under this
Agreement and the Transaction Documents to which it is party, and no other
limited partnership proceedings or authorization of Seller are necessary with
respect thereto. Assuming that Buyer has been duly authorized, as warranted in
Article 4, to execute and deliver and perform this Agreement and the other
Transaction Documents to which it is party, this Agreement constitutes, and each
of the other Transaction Documents to which Seller is a party will constitute
when executed and delivered by Seller, the valid and binding obligation of
Seller, enforceable in accordance with its terms, except as enforceability is
limited by (i) any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights, or (ii) general principles of equity
relating to the availability of equitable remedies (whether considered in a
proceeding at law or in equity).
3.3    No Violations. Seller’s execution and delivery of this Agreement and
performance of its obligations under this Agreement do not (i) violate any
provision of Seller’s certificate of limited partnership or limited partnership
agreement as currently in effect, (ii) conflict with, result in a breach of,
constitute a default under (or an event which, with notice or lapse of time or
both, would constitute a default under), accelerate the performance required by,
result in the creation of any Lien upon any of Seller’s properties or assets
under, or create in any party the right to accelerate, terminate, modify,


- 13 -



--------------------------------------------------------------------------------





or cancel, or require any notice under, any Contract to which Seller is a party
or by which any of Seller’s properties or assets are bound, or (iii) violate any
Law or Order currently in effect to which Seller is subject,.
3.4    Consents. Except as set forth in Schedule 3.4, Seller is not required to
obtain the Consent of any Person, including the Consent of any party to any
Contract to which Seller is a party or to transfer any Permit, in connection
with execution and delivery of this Agreement or the Transaction Documents to
which it is party and performance of its obligations hereunder or thereunder.
3.5    Title; Absence of Liens. Except as set forth on Schedule 3.5, Seller has
good and marketable title to all of the Acquired Assets, free and clear of any
Liens, and upon consummation of the transactions contemplated by this Agreement,
Buyer will have good and marketable title to the Acquired Assets free and clear
of any Liens (other than those, if any, set forth in Schedule 3.5). Without
limiting the foregoing, Seller owns free and clear of any Liens and has the
right to use and knows of no other person having any right or claim in or to use
the name “Silver Towne Mint,”
3.6    Left Intentionally Blank
3.7    Absence of Certain Changes. Except as may be set forth to the contrary on
Schedule 3.7 hereto, since December 31, 2015, Seller has not done the following:
(1)
suffered any change in the operations or financial condition of the Mint
Business, considered as a whole, except changes that, in the aggregate, have not
had and are not reasonably expected to have a Material Adverse Effect on the
Mint Business;

(2)
except in the ordinary course of business, sold, transferred or otherwise
disposed of any tangible or intangible assets of the Mint Business;

(3)
created or permitted to exist any Lien on any Acquired Assets;

(4)
failed to promptly pay and discharge, prior to default, any of the liabilities
of the Mint Business except those disputed in good faith by appropriate
proceedings;

(5)
instituted, been served with or settled any Legal Proceeding relating to the
Mint Business;

(6)
terminated or amended any of the Assumed Contracts, or any Permit or other
instrument necessary for the conduct of any of the Mint Business after the
Closing or suffered any loss or termination, or have been threatened with the
loss or termination, of any existing material business arrangement, the
termination or loss of which, in the aggregate, is reasonably expected to have a
Material Adverse Effect on the Mint Business; or

(7)
changed accounting methods; or

(8)
otherwise operated the Mint Business in a manner outside the ordinary course,
consistent with past practice.

3.8     Litigation. Except as set forth on Schedule 3.8, no Legal Proceeding is
pending or, to Seller’s knowledge threatened, against Seller that relates to any
of the Mint Business or any of the


- 14 -



--------------------------------------------------------------------------------





Acquired Assets, and to Seller’s knowledge there is no basis for any such Legal
Proceeding. The Mint Business is not subject to any Order. To Seller’s
knowledge, no one has filed a complaint regarding Seller’s conduct or business
practices relating to the Mint Business with any Better Business Bureau.
3.9    Permits. Except for Permits described in Section 7.1 (9) (a) and (b),
Seller has all Permits required for the ownership and operation of the Mint
Business as presently being operated by Seller and the Acquired Assets, which
Permits are listed on Schedule 3.9. No notice of a material violation of any
such Permit has been received by Seller or, to Seller’s knowledge, recorded or
published, and no Legal Proceeding is pending or, to Seller’s knowledge,
threatened to revoke or limit any such Permit.
3.10    Mint Business Records. The Mint Business Records, all of which have been
made available to Buyer, are accurate and complete in all material respects and,
to Seller’s knowledge, contain no material omissions of any kind.
3.11    Compliance With Laws. Seller has complied with all Laws and Orders
applicable to the Mint Business or the Acquired Assets, except where the failure
to so comply has not had and is not reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect on the Mint
Business. Seller has not received any written notice alleging noncompliance with
any Laws or Orders applicable to the Mint Business or the Acquired Assets,
including, without limitation, those related to antitrust and trade matters,
civil rights, zoning and building codes, public health and safety, worker health
and safety and labor and nondiscrimination, where such non-compliance has had or
is reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect on the Mint Business and, to Seller’s knowledge, no such
notice has been recorded or published.
3.12.    Taxes. Seller has filed all tax returns required to be filed and has
paid, or provided for the payment, of all taxes that have become due pursuant to
those tax returns or any assessment relating to or arising out of the conduct of
any of the Mint Business, other than those taxes or assessment being diligently
contested in good faith by appropriate Legal Proceedings and against which
adequate reserves are being maintained. There is no Legal Proceeding pending, or
to Seller’s knowledge threatened, with respect to taxes of Seller relating to or
arising in connection with the conduct of any of the Mint Business.
3.13    Environmental Matters. The operations of Seller’s Mint Business and any
other business conducted at the Silver Towne Mint are and have always been in
compliance with all applicable Environmental Laws, except where any
non-compliance has not had and is not reasonably expected to have a Material
Adverse Effect on the Mint Business.
(1)
None of the Mint Business nor any other business conducted at the Silver Towne
Mint are subject to any Order or Contract respecting (i) Environmental Laws,
(ii) Remedial Action, (iii) any Environmental Claim, or (iv) the Release or
threatened Release of any Hazardous Material.

(2)
Except as described in Schedule 3.13, none of the operations of the Mint
Business or any other business conducted at the Silver Towne Mint involves the
generation, transportation, treatment, storage or disposal of Hazardous
Material.



- 15 -



--------------------------------------------------------------------------------





(3)
Seller has not received any written notice alleging noncompliance with any
Environmental Law applicable to the Mint Business, or any other business
conducted at the Silver Towne Mint, or the Acquired Assets, where such
non-compliance has had or is reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect on the Mint Business and, to
Seller’s knowledge, no such notice has been recorded or published.

(4)
No Environmental Claim or litigation is pending or, to Seller’s knowledge
threatened, against Seller that relates to any of the Mint Business or any of
the Acquired Assets, and to Seller’s knowledge there is no basis for any such
Environmental Claim or litigation.

3.16    Brokers. No broker, finder or investment advisor acted directly or
indirectly as such for Seller in connection with this Agreement or the other
Transaction Documents relating to the transactions contemplated hereby, and no
broker, finder, investment advisor or other Person is entitled to any fee or
other commission, or other remuneration, in respect thereof based in any way on
any action, agreement, arrangement or understanding taken or made by or on
behalf of Seller.
3.17    Labor and Employment Agreements; Employee Benefit Plans.
(1)
Schedule 3.17 sets forth the name of each salaried employee of Seller who is
employed primarily in the operations of any of the Mint Business, together with
the positions they hold with Seller and the compensation that is payable to each
such individuals as a result of their employment by Seller (including any
collective bargaining or other labor, employment, deferred compensation, bonus
or incentive agreement, plan or contract). Buyer shall not have any obligation
to hire any such employees of Seller or, to the extent hired, to continue such
employment, nor shall Buyer have or incur any liability or obligation whatsoever
arising out of, any personnel policies or practices, either written or oral,
promulgated or followed by Seller (except to the extent Buyer elects to continue
such policies or practices). Except as set forth in Schedule 3.17 hereto, during
the past six (6) months there has not been (i) any increase in salaries, wages
or benefits of any such employees or the awarding or payment of any bonuses to
any such employees, other than cost of living increases and annual salary
increases on or about the anniversary dates of employment of such employees, in
each case consistent with Seller’s past practices, or (ii) the adoption of any
new or amendment of any existing employee benefit plan in which such employees
participate, or the execution of any new, or the renewal, extension, or
amendment of any existing, employment or consulting agreements with any such
employees that are not reflected on Schedule 3.17.

(2)
Except to the extent set forth in Schedule 3.17, to the knowledge of Seller
(i) each of the Mint Business is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor practice,
except for any such non-compliance that has not had and is not reasonably
expected to have a Material Adverse Effect on the Mint Business; and (ii) there
is no unfair labor practice complaint pending or, to the knowledge of Seller
threatened, against Seller with respect to the operations of any of the Mint
Business, nor, to the knowledge of Seller, is there any factual basis for any
such complaint.

(3)
Except to the extent set forth in Schedule 3.17 hereto, Seller does not have
and, during the past five (5) years has not had any Employee Plans, including,
without limitation, any funded



- 16 -



--------------------------------------------------------------------------------





Employee Plan in which any of the employees of the Mint Business are or have
participated which are required to be qualified under Section 401 of the Code.
For purposes of this Section 3.17, the term “Employee Plan” means all present
(including those terminated or transferred within the past five (5) years)
plans, programs, agreements, arrangements, and methods of contribution or
compensation (including all amendments to and components of the same, such as a
trust with respect to a plan) providing any remuneration or benefits, other than
current cash compensation, to any current or former employee of Seller or to any
other person who provides services to Seller, whether or not such plan or plans,
programs, agreements, arrangements, and methods of contribution or compensation
are subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and whether or not such plan or plans, programs, agreements,
arrangements and methods of contribution or compensation are qualified under the
Code. The term Employee Plan includes, by way of example and not as a
limitation, pension, retirement, profit sharing, stock option, stock bonus, and
nonqualified deferred compensation plans, and disability, medical, dental,
worker’s compensation, health insurance, life insurance, incentive plans,
vacation benefits, and other fringe benefits and includes any Employee Plan that
is a multiemployer plan as defined in Section 3(37) of ERISA. Any and all tax
returns, reports, forms or other documents required to be filed by Seller under
applicable federal, state or local law with respect to the Employee Plans set
forth on Schedule 3.17 have been timely filed and are correct and complete in
all material respects; and any and all amounts due by Seller to any governmental
agency or entity with respect to such Employee Plans have been timely and fully
paid.
(4)
Except to the extent set forth in Schedule 3.17, all Employee Plans are now, and
have always been, established, maintained and operated in accordance in all
material respects with all applicable laws (including, but not limited to, ERISA
and the Code) and all regulations and interpretations thereunder and in
accordance with their plan documents. All communications with respect to each
Employee Plan by any person (including, but not limited, to the members of any
plan committee, all plan fiduciaries, plan administrators, Seller and its
management, and Seller’s employees) accurately reflect the documents and
operations of each such Employee Plan. All contributions required to be made to
or with respect to any Employee Plan by Seller have been completely and timely
paid and all reports, forms and other documents required to be filed by Seller
with any governmental entity with respect to any Employee Plan have been timely
filed and are accurate. No amount is due or owing from Seller to any
“multiemployer plan” (as defined in Section 3(37) of ERISA) on account of any
withdrawal therefrom. There has been no event or condition, nor is any event or
condition expected, that would present a risk of termination of any Employee
Plan, or which would constitute a “reportable event” within the meaning of
Section 404(3) of ERISA and the regulations and interpretations thereunder.
There has been no merger, consolidation, or transfer of assets or liabilities
(including, but not limited to, a split‑up or split‑off) with respect to any
Employee Plan in which any of the employees of the Mint Business participate.
There is and there has been no actual or, to the best knowledge of Seller,
anticipated, threatened or expected litigation or arbitration concerning or
involving any such Employee Plan. No complaints to or by any government entity
have been filed or, to the best knowledge of Seller, have been threatened or are
expected with respect to any such Employee Plan. No such Employee Plan or any
other person has any liability to any plan participant, beneficiary or other
person under any provision of ERISA, the Code or any other applicable law by
reason of any action or failure to act in connection with any



- 17 -



--------------------------------------------------------------------------------





Employee Plan, other than plan distributions payable under the terms of such
Plan. There has been no prohibited transaction as described in Section 406 of
ERISA and Section 4975 of the Code with respect to any Employee Plan. No such
Employee Plan provides medical benefits to one or more former employees
(including retirees), other than benefits required to be provided under Section
4980B of the Code. There is no contract, agreement or benefit arrangement
covering any employee of any of the Mint Business which individually or
collectively would constitute an “excess parachute payment” under Section 280G
of the Code.
(5)
No employees of the Mint Business have or will by passage of time hereinafter
become entitled to receive any vacation time, vacation pay or severance pay or
COBRA benefits attributable to services rendered prior to the Closing Date which
are or may become the responsibility of Buyer.

3.18    Assumed Contracts. Schedule 2.1(8) contains an accurate and complete
list of the Assumed Contracts. The Assumed Contracts are the only contracts
necessary to the operation of the Mint Business or the Acquired Assets. Accurate
and complete copies of all of the Assumed Contracts, including all amendments
thereto and written waivers thereunder, have been furnished by Seller to Buyer.
Each of the Assumed Contracts is a valid and binding obligation of Seller and,
is assignable to Buyer pursuant to this Agreement and enforceable in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratorium
or similar laws affecting creditors’ rights and general principles of equity
relating to the availability of equitable remedies (whether considered in a
proceeding at law or in equity). Except as otherwise set forth in Schedule
2.1(8) hereto, there have not been any defaults by Seller or defaults or any
claims of default or claims of nonenforceability by the other party or parties
under or with respect or any of the Assumed Contracts and, to Seller’s knowledge
there are no facts or conditions that have occurred or that are anticipated to
occur with respect to or under any of the Assumed Contracts which, with the
passage of time or the giving of notice, or both, would (i) constitute a default
by Seller or by the other party or parties under any of the Assumed Contracts or
(ii) cause the creation or imposition of any Lien upon any of the Acquired
Assets or (iii) otherwise have a Material Adverse Effect on the Mint Business.
There are no prepayments or other circumstances under any Assumed Contract that
would give rise to a performance obligation of the Buyer without Buyer having
received the corresponding compensation for the performance. Seller has not
received any indication by a customer or supplier of an intention to discontinue
or change the terms of the parties’ relationship.
3.19    Employee Contributions. Seller warrants that there are no contributions,
interest or penalties due to the Indiana Department of Workforce Development
from Seller with respect to any of the employees of the Mint Business that have
not been paid or otherwise provided for, other than contributions that are not
yet payable.
3.20    Sales and Use Tax. Seller warrants that it has not failed to withhold or
pay to the appropriate taxing authority, any sales and use taxes that it was
required to withhold or pay pursuant to Indiana or other applicable states law
in respect of any sales heretofore made by the Mint Business.
3.21    Adequacy of Assets. Except for licenses for any off-the-shelf computer
software used in connection with the operation of the Mint Business, the
Acquired Assets, together with the License and the property located at 950 East
Base Road, Winchester, Indiana, 47394, constitute in the aggregate all of the
property reasonably necessary for the conduct of the Mint Business in the manner
and to the


- 18 -



--------------------------------------------------------------------------------





extent to which Seller has historically and immediately prior to Closing
conducted it. All Tangible Personal Property that consists of equipment used in
the operation of the Mint Business has been maintained consistent with practices
of a prudent operator, is in good working condition, and is not in need of
repair or replacement other than as a part of routine maintenance in the
Ordinary Course of Business.
3.22    Customer List. The Mint Business Customer List is accurate and complete
and, to Seller’s knowledge, contain no omissions of any kind.
3.23    Insurance. During at least the last three (3) years, Seller has
maintained policies insuring Seller against (i) liability arising from the
operations of the Mint Business, and (ii) fire, theft and vandalism covering
personal property, including the Tangible Assets being acquired by Buyer from
Seller hereunder, in amounts deemed sufficient by Seller to cover the risks to
which the Mint Business and such property are ordinarily subject. Each of those
policies is in full force and effect and, to Seller’s knowledge, is valid and
enforceable in accordance with its terms. Seller is not in default under any
such policy nor has Seller failed to give any notice or present any claim under
any such policy in due and timely fashion, and to Seller’s knowledge there exist
no grounds for the insurer’s canceling or voiding any of those policies, or for
reducing the coverage provided by those policies.
3.24     Intellectual Property.
(1)
The Seller has good and valid title to, or otherwise possesses the rights to
use, subject to any time limitations set forth in any licensing or other
agreement to use its Intellectual Property, all Intellectual Property necessary
to permit the Buyer to conduct the Mint Business from and after the Closing
Date, in the same manner as it is being conducted as of the date hereof, and, to
the knowledge of the Seller, as currently contemplated to be conducted by the
Buyer. Except for Intellectual Property owned by third parties as identified on
Schedule 2.1(2), no Person other than the Seller has any right or interest of
any kind or nature in or with respect to the Intellectual Property, or any
portion thereof, or any rights to sell, license, lease, transfer or use or
otherwise exploit the Intellectual Property or any portion thereof. All
officers, employees and contractors of the Seller who have created Intellectual
Property have no ownership interest or other rights in the Intellectual Property
and/or have executed agreements under which all rights, title and ownership in
and to such Intellectual Property have been assigned to the Seller.

(2)
Except as disclosed in Schedule 3.24 the Seller has not been alleged to have,
nor has the Seller infringed upon, misappropriated or misused any intellectual
property or other proprietary information of another Person. Except as disclosed
in Schedule 3.24 there are no pending claims or Legal Proceedings, or, to the
knowledge of the Seller, threatened claims or Legal Proceedings, contesting or
challenging the Intellectual Property, or the Seller’s use of the Intellectual
Property owned by another Person. To knowledge of the Seller, no third party
including any current or former employee or contractor of the Seller, is
infringing upon, misappropriating, or otherwise violating the Seller’s rights to
the Intellectual Property.

(3)
To the Seller’s knowledge, other than as set forth in Schedule 3.24, there has
been no breach of security involving the Seller’s websites or information
assets. To the Seller’s knowledge all data which has been collected, stored,
maintained or otherwise used by the Seller has been collected, stored,
maintained and used in accordance with all applicable Laws, guidelines and



- 19 -



--------------------------------------------------------------------------------





industry standards. The Seller has not received a notice of noncompliance with
applicable data protection Laws, guidelines or industry standards.
3.25.    Security Breaches. To the Seller’s knowledge, other than as set forth
in Schedule 3.25, there has been no breach of security involving the Seller’s
websites or information assets. To the Seller’s knowledge all data which has
been collected, stored, maintained or otherwise used by the Seller has been
collected, stored, maintained and used in accordance with all applicable Laws,
guidelines and industry standards. The Seller has not received a notice of
noncompliance with applicable data protection Laws, guidelines or industry
standards.
3.26    Related Party Transactions. Except as set forth in Schedule 3.26,
neither Seller nor any Related Person (a) is a party to any Contract with, or
has any claim or right against, Seller, relating to the Mint Business, and (b)
has engaged or currently engages in any business in competition with the Mint
Business.
3.27    Disclosure. No representation of Seller contained in this Article 3 made
by Seller, as modified by the disclosures contained in the Seller Disclosure
Schedules, contains any misstatement of a material fact or omits to state a
material fact necessary to make such representations of Seller contained in this
Section, in light of the circumstances under which they were made, not
misleading.
ARTICLE 4
BUYER REPRESENTATIONS
Buyer hereby represent to Seller as follows:
4.1    Organization and Good Standing. Buyer is a limited liability company
validly existing and in good standing under the laws of its jurisdiction of
organization with the power to own all of its properties and assets and to carry
on its business as it is currently being conducted. Buyer is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified or in good standing would have a Material Adverse Effect on
Buyer.
4.2    Authorization. Buyer has the power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. Buyer’s members
have duly authorized Buyer to execute and deliver this Agreement and perform its
obligations under this Agreement and the other Transaction Documents to which it
is party, and no other limited liability company proceedings of Buyer or its
members are necessary with respect thereto. Assuming that Seller has duly
authorized execution and delivery of this Agreement and the other Transaction
Documents to which it is party as warranted in Article 3, this Agreement
constitutes, and each of the other Transaction Documents to which Buyer is party
will constitute when executed and delivered by Buyer, the valid and binding
obligation of Buyer, enforceable in accordance with its terms, except as
enforceability is limited by (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or (ii) general principles of equity relating to the availability of equitable
remedies, whether considered in a proceeding in equity or at law.
4.3    No Violations. Execution and delivery by Buyer of this Agreement and the
Transaction Documents to which Buyer is or will be a party and performance by
Buyer of its obligations hereunder


- 20 -



--------------------------------------------------------------------------------





and thereunder do not and will not (i) violate any provision of Buyer’s
Certificate of Formation or LLC Agreement as currently in effect, (ii) conflict
with, result in a breach of, constitute a default under (or an event which, with
notice or lapse of time or both, would constitute a default under), accelerate
the performance required by, result in the creation of any Lien upon any of
Buyer’s properties or assets under, or create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
Contract to which Buyer is a party or by which any of its properties or assets
are bound, or (iii) violate any Law or Order currently in effect to which Buyer
is subject, except, in the case of clauses (ii) and (iii) above, for any such
consequence which would not have a Material Adverse Effect on Buyer or its
ability to consummate the transactions contemplated by this Agreement or the
Transaction Documents.
4.4    Consents. Except as set forth in Schedule 4.4, Buyer is not required to
obtain the Consent of any Person in connection with execution and delivery by
Buyer of this Agreement or the Transaction Documents to which it is party or the
performance by Buyer of any of its obligations hereunder or thereunder.
4.5    Brokers. No broker, finder or investment advisor acted directly or
indirectly as such for Buyer in connection with this Agreement or any other
Transaction Documents contemplated hereby, and no broker, finder, investment
advisor or other Person is entitled to any fee or other commission, or other
remuneration, in respect thereof based in any way on any action, agreement,
arrangement or understanding taken or made by or on behalf of Buyer.
ARTICLE 5
EMPLOYEES


5.1    Employees. Seller hereby agrees that, Buyer or its Affiliates shall be
entitled to offer and has offered, as it deems appropriate, employment to any or
all of the employees of Seller named on Schedule 5.1 hereto through the Closing
Date. Buyer shall advise Seller of those of the employees listed on Schedule 5.1
that Buyer or any of its Affiliates has or will be extending offers of
employment and Seller further agrees to provide such assistance and cooperation
to Buyer as it may reasonably request in connection with Buyer’s efforts to hire
any of such employees. With respect to any of Seller’s employees hired by Buyer
or any of its Affiliates, Seller agrees not to enforce after the Closing any
proprietary information or confidentiality agreement which any employees listed
on Schedule 5.1 have entered into for the benefit of Seller, other than to
prevent any such employee from using or disclosing any of the Seller Retained
Information for or to any Person other than Buyer or any of its Affiliates.
Seller or Seller’s Affiliates shall not solicit, offer employment to rehire or
attempt to retain any of the employees listed on Schedule 5.1, except for (i)
those of such employees which Buyer has elected not to offer employment and (ii)
those employees who Buyer offers, but who elect not to accept, employment with
Buyer, provided that any offer of employment by Seller to any such employees
shall be at the sole discretion of Seller and at an annual rate of compensation
no greater than the rate currently being paid such employees as shown on
Schedule 3.17, provided that the covenants of Seller contained in this sentence
shall terminate 36 months after the Closing Date.
5.2    Terms of Subsequent Employment. Nothing in this Agreement will be
construed to require Buyer to hire any of the employees listed on Schedule 5.1,
or limit or restrict Buyer from changing the terms of employment of, or
terminating, any Person hired by Buyer.


- 21 -



--------------------------------------------------------------------------------





ARTICLE 6
INDEMNIFICATION
6.1    Survival Period
(1)
The representations and warranties of each party hereto contained in this
Agreement (as modified by such party’s Disclosure Schedules), will survive for a
period of thirty-six (36) months from the Closing Date or as extended pursuant
to subparagraphs 6.1(a) or 6.1(b) below (which shall be referred to as the
“Survival Period” that shall be applicable thereto), at the end of which
Survival Period they shall cease to have any force and effect, except as follow:

(a)
the Survival Period applicable with respect to any representation or warranty of
Seller contained in Section 3.2 (Authorization), Section 3.5 (Title, Absence of
Liens), Section 3.12 (Taxes), Section 3.20 (Sales and Use Tax) shall be equal to
the statutory limitations period applicable thereto regardless of any
investigation, verification, knowledge or approval by the Buyer, or by anyone on
its behalf.

(b)
the Survival Period applicable with respect to any representation or warranty of
Seller contained in Section 3.13 (Environmental) and Section 3.24 (Intellectual
Property), shall be indefinite.

(c)
the Survival Period applicable with respect to any representation or warranty of
Buyer contained in Section 4.2 (Authorization), shall be equal to the statutory
limitations period applicable thereto under Delaware law.

(2)    The Survival Period for each covenant, obligation or agreement of each
party hereto contained in this Agreement shall continue until such covenant has
been fully performed, or waived in writing by the other party, whichever first
occurs; provided however that the Survival Period for the indemnification
obligations of Seller contained in Sections 2.8(7) and 6.2 and for the Seller’s
Retained Liabilities shall be indefinite.
6.2    Indemnification of Buyer. Subject to the terms, conditions and
limitations set forth hereinafter in this Article 6, Seller shall indemnify and
hold harmless the Buyer against Indemnifiable Losses, including Indemnifiable
Losses asserted by any third party: (a) arising out of breach or nonfulfillment
by Seller of any of its covenants, obligations or agreements under this
Agreement or any inaccuracy in any representation or breach of any warranty by
Seller in this Agreement; (b) arising out of or related to Seller’s or Seller’s
predecessors’ ownership or operation of the Mint Business or any other business
conducted at the Silver Towne Mint prior to Closing, (c) arising out of or
related to any acts or omissions by Seller, (d) arising from or related to (i)
the actual or alleged presence, Release, threatened Release, discharge or
emission of any Hazardous Material into the environment at or from the Mint
Business or any other business conducted at the Silver Towne Mint, including any
and all Indemnifiable Losses arising from or related to the study, testing,
investigation, cleanup, removal, remediation, Remedial Action, abatement,
response, containment, restoration or corrective action of any such Hazardous
Material (A) on, beneath or above the Mint Business, or (B) emanating or
migrating, or threatening to emanate or migrate, from the Mint Business or any
off-site properties; and (ii) the on or off-site treatment, storage or disposal
of Hazardous Material generated in connection with the Mint Business or any
other business conducted at the Silver Towne Mint, and (e) arising from


- 22 -



--------------------------------------------------------------------------------





or related to the failure to obtain and maintain Permits necessary for operation
of the Mint Business or any other business conducted at the Silver Towne Mint,
(f) arising from or related to violations of any applicable Environmental Law or
Permits relating to the Mint Business or any other business conducted at the
Silver Towne Mint and (g) arising from or related to any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to either the violation of any applicable Environmental Law or the
presence or migration of any Hazardous Material relating to the Mint Business or
any other business conducted at the Silver Towne Mint.
6.3    Indemnification of Seller. Subject to the terms, conditions and
limitations set forth hereinafter in this Article 6, Buyer shall indemnify and
hold harmless the Seller against Indemnifiable Losses arising out of breach or
nonfulfillment by Buyer of any of its covenants, obligations or agreements under
this Agreement or any inaccuracy in any representation or breach of any warranty
by Buyer in this Agreement
6.4    Procedures for Third Party Claim.
(1)
In order to be entitled to indemnification under this Article 6 in connection
with a claim made by any Person (hereinafter, a “Third Party Claim”), against
any Person entitled to indemnification pursuant to this Article 6 (an
“Indemnified Party”), that Indemnified Party must do the following:

(a)    notify the Person or Persons obligated to indemnify it (the “Indemnifying
Party”) in writing, and in reasonable detail, of that Third Party Claim promptly
but in any event within ten (10) days after receipt of notice of that Third
Party Claim, except that any failure to give any such notification will only
affect the Indemnifying Party’s obligation to indemnify the Indemnified Party if
the Indemnifying Party has been prejudiced as a result of that failure; and
(b)    deliver to the Indemnifying Party promptly but in any event within (10)
days after the Indemnified Party receives them a copy of all notices and
documents (including court papers) delivered to or otherwise obtained by that
Indemnified Party relating to that Third Party Claim.
(2)
In the event of a Third Party Claim against one or more Indemnified Parties, the
Indemnifying Party will be entitled to participate in the defense of that Third
Party Claim and, if the Indemnifying Party so chooses, to assume at its expense
the defense of that Third Party Claim with counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnified Party (which acceptance shall
not be unreasonably withheld or delayed). If the Indemnifying Party elects to
assume the defense of a Third Party Claim, the Indemnifying Party will not be
liable to the Indemnified Party for any legal fees or expenses subsequently
incurred by the Indemnified Party in connection with the defense of that Third
Party Claim, except that if, under applicable standards of professional conduct,
there exists a conflict on any significant issue between the Indemnified Party
and the Indemnifying Party in connection with that Third Party Claim, the
Indemnifying Party shall pay the reasonable fees and expenses of one additional
counsel, for all of the Indemnified Parties, to act with respect to that issue
to the extent necessary to resolve that conflict. If the Indemnifying Party
assumes defense of any Third Party Claim, the Indemnified Party will be entitled
to participate in the defense of that Third Party Claim and to employ counsel,
at its own expense, separate from counsel employed by the Indemnifying Party, it
being understood that the Indemnifying Party will be entitled to control that
defense.



- 23 -



--------------------------------------------------------------------------------





The Indemnifying Party will be liable for the fees and expenses of counsel
employed by the Indemnified Party for any period during which the Indemnifying
Party did not assume the defense of any Third Party Claim (other than during any
period in which the Indemnified Party failed to give notice of the Third Party
Claim as provided above and a reasonable period after such notice). If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all the
parties shall cooperate in the defense or prosecution of that Third Party Claim,
including by retaining and providing to the Indemnifying Party records and
information reasonably relevant to that Third Party Claim, and making employees
available on a reasonably convenient basis. If the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will agree to
any settlement, compromise or discharge of that Third Party Claim that the
Indemnifying Party recommends and that by its terms obligates the Indemnifying
Party to pay the full amount of liability in connection with that Third Party
Claim, except that the Indemnifying Party may not without the Indemnified
Party’s prior written consent agree to entry of any judgment or enter into any
settlement that provides for injunctive or other nonmonetary relief affecting
the Indemnified Party or that does not include as an unconditional term that
each claimant or plaintiff give to the Indemnified Party a release from all
liability with respect to that Third Party Claim. Whether or not the
Indemnifying Party has assumed the defense of a Third Party Claim, the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, that Third Party Claim without the Indemnifying Party’s
prior written consent.
(3)
For greater certainty, Third Party Claims shall include any and all claims of
Seller’s current or former employees, the exclusive liability of which remains
with Seller.

6.5    Procedures for Other Claims. In order for an Indemnified Party to be
entitled to any indemnification under this agreement in respect of a claim that
does not involve a Third Party Claim (a “Claim”), that Indemnified Party must
within 30 days of its being notified of that Claim notify the Indemnifying
Party, in writing, of that Claim, and describe in reasonable detail the basis
for that Claim, except that any failure to give any such notification will only
affect the Indemnifying Party’s obligation to indemnify the Indemnified Party if
the Indemnifying Party has been prejudiced as a result of that failure;
provided, however, that in no event shall an Indemnified Party be entitled to
assert any claim for indemnification, including any Third Party Claim, after the
expiration of the Survival Period that is applicable to that Claim. If the
Indemnifying Party does not dispute that the Indemnified Party is entitled to
indemnification with respect to that Claim asserted in the manner set forth
above in this Section 6.5 prior to the expiration of the Survival Period that is
applicable to such Claim, by notice to the Indemnified Party prior to the
expiration of a 30-day period following receipt by the Indemnifying Party of
notice from the Indemnified Party of that Claim, that Claim will be conclusively
deemed a liability of the Indemnifying Party and the Indemnifying Party shall
pay the amount of that liability to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Claim (or any portion thereof) is
estimated, on such later date as the amount of the Claim (or any portion
thereof) becomes finally determined. If the Indemnifying Party has timely
disputed its liability with respect to the Claim, the Indemnifying Party and the
Indemnified Party shall proceed in good faith to negotiate a resolution of the
Claim and, if the Claim is not resolved through negotiations, the Indemnified
Party may pursue such remedies as may be available to enforce their rights to
indemnification under this agreement.


- 24 -



--------------------------------------------------------------------------------





6.6    Limitations on an Indemnifying Party’s Indemnity Obligations.
Notwithstanding anything to the contrary that may be contained elsewhere in this
Agreement:
(1)
Seller shall have no obligation to indemnify the Buyer who is otherwise entitled
to indemnification under this Article 6, nor shall Seller have any liability for
any Indemnifiable Losses incurred or suffered by the Buyer, unless and until the
Buyer has incurred or suffered, in the aggregate, Indemnifiable Losses in
respect of Claims (including Third Party Claims) asserted within the Survival
Period applicable thereto and for which the Buyer is entitled to indemnification
hereunder, totaling more than Fifty Thousand Dollars ($50,000.00) (the
“Threshold”). In the event such Threshold is exceeded, then, Seller shall be
liable to indemnify Buyer for all Indemnifiable Losses incurred by them for
which Claims have been asserted prior to the expiration of the Survival Period
applicable thereto, not only for Identifiable Losses in excess of the Threshold,
but also for the first $50,000.00 of Identifiable Losses, provided, however,
that the Threshold shall not apply to any liabilities that Buyer may incur for
or in respect of any of the Seller Retained Liabilities (as defined in Section
2.3(1) above). Notwithstanding the foregoing, the aggregate Indemnifiable Losses
for which the Seller shall be liable under this Section 6.6 (1) shall not exceed
$1,000,000.00, which amount shall expressly exclude any and all Seller Retained
Liabilities, for which there shall be no limitation.

(2)
Buyer shall have no obligation to indemnify Seller that would otherwise be
entitled to indemnification under this Article 6, nor shall Buyer have any
liability for any Indemnifiable Losses incurred or suffered by the Seller,
unless and until Seller has incurred or suffered, in the aggregate,
Indemnifiable Losses in respect of Claims (including Third Party Claims)
asserted within the Survival Period applicable thereto and for which Seller is
entitled to indemnification hereunder, totaling more than Fifty Thousand Dollars
($50,000.00) (the “Threshold”). In the event such Threshold is exceeded, then
Buyer shall be liable to indemnify Seller for all Indemnifiable Losses incurred
by them for which Claims have been asserted prior to the expiration of the
Survival Period applicable thereto, not only for Identifiable Losses in excess
of the Threshold, but also for the first $50,000.00 of Identifiable Losses,
provided, however, that the Threshold shall not apply to (i) the obligations of
Buyer to Seller to pay the Purchase Price to Seller specified in Section 2.4,
when due, or any Earnout Payments if, as and when the same become due to Seller,
, or (ii) any Indemnifiable Liabilities that any of the Seller may incur for or
in respect of any of the Buyer Assumed Obligations (as defined in Section 2.3(2)
above) or any obligations or liabilities arising out of the conduct or operation
of the Mint Business from or at any time after the Closing unless attributable
to Seller or Seller’s Affiliate (in which case the Threshold shall apply).
Notwithstanding the foregoing, the aggregate Indemnifiable Losses for which the
Buyer shall be liable under this Section 6.6 (2) shall not exceed $1,000,000.00.

(3)
An Indemnifying Party’s indemnity obligations under this Article 6, shall be
offset by the amount of any insurance proceeds covering any Claim or
Indemnifiable Loss, to the extent and when such insurance proceeds are actually
received by an Indemnified Party. The Indemnified Party shall use reasonable
commercial efforts to collect under any applicable insurance policy covering any
Claim or Indemnifiable Loss. The collection of any such insurance proceed shall
not be a condition to an Indemnified Party seeking Indemnification pursuant to
this Article 6.



- 25 -



--------------------------------------------------------------------------------





(4)
In no event shall any Indemnifying Party be liable to any Indemnified Party for
any punitive, incidental, consequential, special or indirect damages, including
loss of future revenue or income, related to a breach of this Agreement, except
to the extent caused by fraud or willful misconduct of such Indemnifying Party.

6.7     Setoff Upon the occurrence and during the continuance of any event
described in Section 6.2, but subject to Section 6.6 (1), the Buyer is hereby
authorized at any time and from time to time, without notice to the Seller (any
notice hereby being expressly waived) to set off and apply any and all amounts
at any time held and other indebtedness at any time owing to the Seller,
including amounts due under the Earnout, against any and all of the obligations
of the Seller under this Agreement although such obligations may be unmatured.
The Buyer shall promptly notify Seller after any such set off and application.
This right of set-off shall be in addition to and not in substitution of any
other rights Buyer shall be entitled to under this Article 6 and shall survive
the Closing.
6.8    Remedies. Exclusive of claims for fraud, the remedies set forth in this
Article 6, are the sole and exclusive remedies of the Parties pursuant to this
Agreement.
ARTICLE 7
CONDITIONS TO CLOSING
7.1    Conditions to Obligation of Buyer. The obligation of Buyer to consummate
the transactions contemplated hereby is subject to the satisfaction, or waiver
in writing by Buyer, at or prior to Closing, of the following conditions:
(1)
the Seller shall have duly performed and complied with all terms, agreements and
conditions that are required by this Agreement to be performed or complied with
by Seller prior to or at the Closing;

(2)
all of the representations and warranties of the Seller that are contained in
this Agreement, as the same may have been modified by or in the Seller
Disclosure Schedules, shall be true and correct as of the date when made, and
also as of the Closing Date with the same force and effect as though such
representations and warranties were made again at and as of the Closing Date.
Seller shall immediately notify Buyer if Seller determines that a state of facts
exists that will result in an untrue representation contained in this Agreement;

(3)
during the period from December 31, 2015, to and including the Closing, no event
or circumstance shall have occurred with respect to any of the Mint Business
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect on the Mint Business (other than any
event or circumstance disclosed in or contemplated by any of the Seller
Disclosure Schedules). Seller shall immediately notify Buyer if Seller
determines that a state of facts exists that will result in a Material Adverse
Effect on the Mint Business;

(4)
no suit, action, investigation, inquiry or administrative or other proceeding by
any governmental body or other person or entity shall have been instituted or
threatened which questions the validity or legality of the transactions
contemplated hereby and there shall be no pending or



- 26 -



--------------------------------------------------------------------------------





threatened litigation, or asserted claims or assessments which could reasonably
be expected to have a Material Adverse Effect on the Mint Business; and
(5)
all Consents from third parties, governmental and other, required to be obtained
by Seller to permit it to consummate the transactions contemplated hereby shall
have been obtained, without the imposition of any burdensome conditions on Buyer
or the Mint Business, and shall not have been revoked or withdrawn.

(6)
Buyer shall have entered into an Agreement with HAB Development to purchase the
real property where the Silver Towne Mint is located (the “Real Property PSA”),
which transaction shall close concurrently with the Closing hereunder.

(7)
Seller shall have complied with any applicable Bulk Sales Law.

(8)
Seller shall have caused all UCC-1 Finance Statements filed with the Indiana
Secretary of State or in the County of Randolph, Indiana, affecting the Acquired
Assets to be terminated (the “UCC-1 Statements”), or in the alternative, to the
satisfaction of the Buyer, Seller shall have caused a UCC-3 Amendment to be
filed with the Indiana Secretary of State or in the County of Randolph, Indiana,
removing the Acquired Assets as collateral from the UCC-1 Statements.



(9)
Seller shall contribute and undivided forty-eight and 47/100 percent (48.47%) of
the Acquired Assets to the Buyer in exchange for a Forty-Five Percent (45%)
Membership Percentage Interest in Buyer, as defined in the Limited Liability
Company Agreement of Buyer (the “LLC Agreement”), with an initial capital
account of Three Million Four Hundred Fifty-Three Thousand Seven Hundred Fifty
Dollars ($3,453,750.00) (the “Membership Interest”). At the Closing, Seller
shall become a party to Buyer’s LLC Agreement, Buyer shall admit Seller as a
Member of Buyer, and issue the Membership Interest to Seller.

    7.2    Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions contemplated hereby is subject to the satisfaction,
or waiver in writing by Seller, at or prior to Closing, of the following
conditions:
(1)
the Buyer shall have duly performed and complied with all terms, agreements and
conditions that are required by this Agreement to be performed or complied with
by Buyer prior to or at the Closing

(2)
no suit, action, investigation, inquiry or administrative or other proceeding by
any governmental body or other person or entity shall have been instituted or
threatened which questions the validity or legality or which seeks to prevent
consummation of the transactions contemplated hereby;

(3)
all of the representations and warranties of the Buyer contained in this
Agreement, as the same may have been modified by or in any of the Buyer
Disclosure Schedules, shall be true and correct as of the date when made, and
also as of the Closing Date with the same force and effect as though such
representations and warranties were made again at and as of the Closing Date,
provided, however, that a failure of this condition shall be deemed to have
occurred only if the failure of any of the Buyer’s representations or warranties
to be true and correct, either on the date when made or at the Closing Date,
would (individually or in the aggregate) have a Material



- 27 -



--------------------------------------------------------------------------------





Adverse Effect on Buyer or the ability of Buyer to consummate the transactions
contemplated hereby; and
(4)
all Consents from third parties, governmental and other, required to be obtained
by Buyer to permit it to consummate the transactions contemplated hereby shall
have been obtained, without the imposition of any burdensome conditions on
Seller, and shall not have been revoked or withdrawn, provided, however, that a
failure of this condition shall be deemed to have occurred only if the failure
to obtain any such Consent or Consents, or the revocation or withdrawal thereof,
would have a Material Adverse Effect on Buyer or would prevent Buyer from
consummating the transactions contemplated hereby.

(5)
Seller shall contribute and undivided Forty-Eight and 47/100 percent (48.47%) of
the Acquired Assets to the Buyer in exchange for a Forty-Five Percent (45%)
Membership Percentage Interest in Buyer, as defined in the Limited Liability
Company Agreement of Buyer (the “LLC Agreement”), with an initial capital
account of Three Million Four Hundred Fifty-Three Thousand Seven Hundred Fifty
Dollars ($3,453,750.00) (the “Membership Interest”). At the Closing, Seller
shall become a party to Buyer’s LLC Agreement, Buyer shall admit Seller as a
Member of Buyer, and issue the Membership Interest to Seller.

7.3    Each Party shall use its reasonable best efforts to cause to be satisfied
as soon as possible the conditions precedent which it is required to perform or
satisfy, as provided in Section 7.1 or 7.2.
7.4 If a party’s performance obligations herein are not satisfied or waived by
the other party, the other party shall have the right to terminate this
Agreement by notice to the party whose performance obligations are not satisfied
or waived.
ARTICLE 8
CLOSING
8.1    Place and date. The closing of the sale and purchase contemplated
hereunder (the “Closing”) shall take place following the satisfaction or waiver
of the conditions precedent set forth in Sections 7.1 and 7.2, but in no event
after August 31, 2016 or at such other time as may be agreed to by the Buyer and
Seller and shall effective as of the close of business on such date (the
“Closing Date”).
8.2    Deliveries.
(1)    At Closing, Seller shall deliver to Buyer:
(a)
all Transaction Documents to which Seller is a party, duly executed by Seller;

(b)
possession or control of all the Tangible Personal Property;

(c)
the Mint Business Customer List, the Mint Business Confidential Information and
the Mint Business Records;

(d)
an Indiana Secretary of State Certificate of Existence and a Certificate of
Clearance from the Indiana Department of Revenue, for Seller, each dated as of a
recent date;



- 28 -



--------------------------------------------------------------------------------





(e)
A certificate signed by the General Partner of Seller, and dated as of the
Closing Date, certifying: (i) as true, correct and complete, a copy of Seller’s
Certificate of Limited Partnership as filed with the Indiana Secretary of State,
attached thereto; (b) as true, correct and complete, a copy of Seller’s Limited
Partnership Agreement, attached thereto; (c) as true, correct and complete, a
copy of resolutions duly adopted by the General Partner and Limited Partners of
the Seller approving and authorizing Seller’s execution and delivery of this
Agreement and the Transaction Documents to be executed and delivered by Seller
and the performance by Seller of its obligations hereunder and thereunder and
the consummation by the Seller of the transactions contemplated hereby and
thereby, attached thereto, and (e) to the incumbency of each officer of Seller
that has executed this Agreement or any of the Transaction Documents to which
Seller is a party, on behalf or in the name of Seller;

(vi)
The Real Property PSA;

(vii)
A counterpart signature page to the Buyer’s LLC Agreement; and

(viii)
Such other documents and instruments, including but not limited to additional
documents of transfer or assignment with respect to the Acquired Assets, as
Buyer or its counsel may reasonably request in furtherance of the consummation
of the transactions contemplated by this Agreement.

(2)    At Closing, Buyer shall deliver to Seller:
(i)
The cash Purchase, by wire transfer of funds to the account designated by
Seller;

(ii)    Buyer’s Note;
(iii)     The Membership Interest;
(iv)
All of the Transaction Documents to which Buyer is a party, executed by a duly
authorized officer of Buyer;

(v)
A Delaware Secretary of State good standing certificate dated as of a recent
date, for Buyer;

(vi)
A certificate signed by the Managing Member of Buyer, and dated as of the
Closing Date, as to the incumbency of each officer of Buyer that has executed
this Agreement or any of the Transaction Documents to which Buyer is a party, on
behalf or in the name of the Buyer, and certifying the effectiveness, accuracy
and completeness of the copies attached to such certificate of resolutions duly
adopted by the Members of Buyer, approving and authorizing the execution and
delivery of this Agreement and the Transaction Documents being executed and
delivered pursuant hereto by the Buyer and the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby; and



- 29 -



--------------------------------------------------------------------------------





(vii)
Such other documents and instruments as Seller or Seller’s counsel may
reasonably request in furtherance of the consummation of the transactions
contemplated by this Agreement.

ARTICLE 9
POST CLOSING MATTERS


9.1    Post Closing Matters. Promptly after the Closing, Buyer shall take the
following actions with respect to the existing environmental matters related to
the Mint Business or any other business conducted at the SilverTowne Mint (the
“Post Closing Matters”). Seller agrees to cooperate and assist Buyer in
accomplishing the Post Closing Matters.


(1)
Seek, if required, a state air permit to address air emissions at the
SilverTowne Mint consisting of volatile organic compounds from cleaning and
painting operations, particulate matter from sandblasting operations, combustion
products from the three natural gas fired melting furnaces and emissions from
the one natural gas fired engine associated with an emergency generator. The
strategy for obtaining the permit and other related activities shall be
undertaken in cooperation with the Seller;

(2)
Seek, if required, to obtain a storm water permit or, alternatively, relocate or
cover certain industrial materials exposed to storm water and submit a No
Exposure Certification to the Indiana Department of Environmental Management to
obtain an exclusion from the storm water permitting requirements. The strategy
for obtaining the permit and other related activities shall be undertaken in
cooperation with the Seller;

(3)
Prepare and submit a Tier II chemical inventory report to the designated state
or local commission, committee or fire department pursuant to Section 312 of the
Emergency Planning and Community Right-to-Know Act (EPCRA), and complete Toxic
Release Inventory reporting form R for silver and any other chemicals
manufactured, processed or otherwise used greater than EPCRA thresholds; and

(4)
Seek, if required, a permit or authorization to abandon the one water well used
for non-contact cooling water.    

All out of pocket costs and expenses incurred by the Buyer in connection with
accomplishing the Post Closing Matters, excluding any necessary equipment or
physical improvements, are agreed to be Seller Retained Liabilities.     
ARTICLE 10
MISCELLANEOUS
10.1    Governing Law. This Agreement is governed by, construed in accordance
with and enforced under the laws of the State of Delaware without giving effect
to principles of conflict of laws.
10.2    Entirety of Agreement. This Agreement, together with the Schedules
hereto and the other Transaction Documents, constitute the entire agreement of
the parties concerning the subject


- 30 -



--------------------------------------------------------------------------------





matter hereof and thereof and supersede all prior agreements (whether written or
oral), if any, between the parties with respect thereto.
10.3    Further Assurances.
(1)
Seller shall execute and deliver such additional documents and instruments and
perform such additional acts as Buyer may reasonably request to effectuate or
carry out and perform all the terms of this Agreement and the other Transaction
Documents to which Seller is a party and the transactions contemplated thereby,
to effectively assign and deliver the Acquired Assets to Buyer and to effectuate
the intent of this Agreement.

(2)
Buyer shall execute and deliver such additional documents and instruments, and
perform such additional acts as Seller may reasonably request to effectuate or
carry out and perform all the terms of this Agreement and the other Transaction
Documents to which Buyer is a party and the transactions contemplated by this
Agreement, and to effectuate the intent and purposes of this Agreement.

10.4    Jurisdiction; Service of Process. Except for the process for resolving
the amount of any Earnout Payment, which is governed exclusively by Section 2.5,
any action or proceeding seeking to determine the respective rights or
obligations of the parties under this Agreement or any of the Transaction
Documents, to enforce any provision of, or based on any right arising out of
this Agreement or any of the Transaction Documents, or relating to any actual or
alleged breach of this Agreement or any such Transaction Documents, shall be
brought solely and exclusively in the courts of the State of Delaware or, if it
has or can acquire jurisdiction, in the United States District Court of
Delaware, and each of the parties consents to the jurisdiction of those courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any such action or
proceeding may be served by sending or delivering a copy of the process to the
party to be served at the address and in the manner provided for the giving of
notices in Section 10.6. Nothing in this Section 10.4, however, affects the
right of any party to serve legal process in any other manner permitted by law.
10.5    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW EACH PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES SUCH PARTY’S RIGHTS TO A TRIAL BY JURY
WITH RESPECT IN ANY LEGAL PROCEEDING THAT MAY BE BROUGHT AS A RESULT OF ANY
CLAIM, CONTROVERSY OR DISPUTE BETWEEN THE PARTIES RELATING TO OR ARISING OUT OF
THIS AGREEMENT AND EACH PARTY EXPRESSLY AND IRREVOCABLY AGREES THAT THE TRIER OF
FACT IN ANY SUCH PROCEEDING SHALL BE THE JUDGE.
10.6    Notices.
(1)
Every notice or other communication required or contemplated by this Agreement
or which any party desires to give with respect to this Agreement must be in
writing and sent by one of the following methods:

(i)
personal delivery, in which case the giving and receipt of such notice or other
communication will be deemed to occur the day of delivery or, if the intended
recipient refuses delivery thereof, on the date that such personal delivery is
attempted at the last



- 31 -



--------------------------------------------------------------------------------





known mailing address of the recipient (as set forth below or given hereafter as
provided for herein);
(ii)
certified or registered mail, postage prepaid, return receipt requested, in
which case the giving and receipt of such notice or other communication will be
deemed to occur the day it is officially recorded by the U.S. Postal Service as
delivered to the intended recipient, or, if the intended recipient refuses
delivery thereof, on the date that the U.S. Postal Service attempted to make
such delivery; or

(iii)
by next-day delivery to a U.S. address by recognized overnight delivery service
(such as Federal Express), in which case the giving and receipt of such notice
or other communication will be deemed to occur on the business day next
succeeding the date it is given to such overnight delivery, freight prepaid, for
next day delivery, as evidenced by the bill of lading or other receipt issued by
the delivery service.

(2)
In each case, to be effective, a notice or other communication delivered or sent
to a party must be directed to the address for that party set forth below, or to
such other address designated hereafter by that party effective on 10 days prior
written notice to the other party given by one of the methods set forth above in
this Section 10.6:

If to Buyer:
AM&ST Associates, LLC

c/o A-Mark Precious Metals, Inc.
429 Santa Monica Boulevard, Suite 230
Santa Monica, California 90401
Attn: Gregory N. Roberts, CEO


with copy to:    Frye & Hsieh, LLP
24955 Pacific Coast Highway, Suite A201
Malibu, California 90265
Attn: Douglas J. Frye, Esq.
If to Seller:    Silver Towne, L.P.
120 East Union City Pike
Winchester, Indiana 47394
Attn: David Hendrickson


with copy to:    Densborn, Blachy LLP
500 East 96th Street, Suite 100
Indianapolis, Indiana 46240
Attention John Fleming, Esq.




10.7    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement so held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


- 32 -



--------------------------------------------------------------------------------





10.8    Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.


10.9.    Waivers.
(1)
At any time prior to the Closing, any party hereto may with respect to the other
party hereto (a) extend the time for performance of any of the obligations or
other acts of such other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, or (c) waive compliance by the other party
with any of the agreements or conditions of such other party contained herein.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party to be bound thereby.

(2)
No failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other rights. Except as otherwise provided
hereunder, all rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

10.10    Counterparts. This Agreement may be executed in several counterparts,
each of which executed counterparts, and any photocopies or facsimile copies
thereof, shall constitute an original and all of which together shall constitute
one and the same instrument.
10.11    No Third-Party Rights. Nothing expressed or referred to in this
Agreement gives any Person other than the parties to this Agreement and the
Buyer Indemnitees and Seller Indemnitees, any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement, and this Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement, such Indemnitees and their
respective successors and assigns.
10.12    Public Announcements.
(1)
The parties shall cooperate with respect to any public statement regarding the
transactions contemplated by this Agreement or any of the other Transaction
Documents.

(2)
Neither Buyer nor Seller may make any public statement regarding the
transactions contemplated by this Agreement or any of the other Transaction
Documents without the prior written consent of the other, which may not be
unreasonably withheld or delayed; provided, however, that a party may make any
such public statement without such consent, if that party (i) believes, based
upon advice of counsel, that it is required by law to make that public
statement, and (ii) provides the other party with prior written notice of that
public statement.

10.13    Survival. Section 6.1 sets forth the relevant Survival Period for
representations and warranties of the parties and the indemnification and other
obligations of the Seller. Any obligations or covenants other than those
contained in Section 6.1, owed by any party hereto that cannot be or is not
fully performed by such party on or prior to the Closing Date, including without
limitation, the payment obligations of Buyer set forth in Section 2.4 hereof and
the various matters set forth in Section


- 33 -



--------------------------------------------------------------------------------





2.8 (Certain Other Agreements), shall survive the Closing until fully and
finally performed in accordance with this Agreement.
10.14    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, legal
representatives and assigns, but this Agreement may not be assigned by either
party without the prior written consent of the other.
10.15    Best Efforts. Upon the terms and subject to the conditions of this
Agreement, each of the parties hereto agrees to use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement or
any of the other Transaction Documents as promptly as practicable including (i)
the preparation and filing of all forms, registrations and notices required to
be filed to consummate the transactions contemplated by this Agreement or any of
the other Transaction Documents and the taking of such actions as are necessary
to obtain any requisite approvals, consents, orders, exemptions or waivers by
any third party or Governmental Body and (ii) the satisfaction of all conditions
to Closing at the earliest practicable time. Each party shall promptly consult
with the other with respect to, provide any necessary information not subject to
legal privilege with respect to, and provide the other (or its counsel) copies
of, all filings made by such party with any Governmental Body or any other
information supplied by that party to a Governmental Body in connection with
this Agreement or any of the other Transaction Documents and the transactions
contemplated hereby and thereby.
10.16.    Headings and Certain Rules of Interpretation. The Section and
Paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the context indicates otherwise, whenever used in this Agreement, (i) the
term “including” shall mean “including but not limited to” or “including without
limitation” and (ii) the terms “hereof,” “herein,” “hereto,” “hereunder,”
“hereinafter,” “hereinabove” and similar terms shall refer to this Agreement as
a whole and not to the Section or Paragraph where such term appears. The
recitals to this Agreement are an integral party of this Agreement. No party,
nor its counsel, shall be deemed the drafter of this Agreement for purposes of
construing or applying the provisions of this Agreement, and all provisions of
this Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party, due to any ambiguities that may be found to
exist herein or for any other reason.
10.17     Attorneys Fees. In any action or proceeding brought to enforce or
interpret this Agreement, the prevailing party shall be entitled to be awarded
its reasonable attorney's fees and costs in such action or proceeding. If the
prevailing party recovers a judgment in any such action or proceeding, it shall
also be entitled to recover its reasonable attorney's fees and cost in enforcing
the judgment.


SIGNED ON THE FOLLOWING PAGE

IN WITNESS WHEREOF, the undersigned are executing this Agreement on the date
stated in the introductory clause.


SILVER TOWNE, L.P.
an Indiana limited partnership


By: Silver Towne, Inc., Its General Partner




By:                        

    David Hendrickson, President




AM&ST ASSOCIATES, LLC,
a Delaware limited liability company




By:                        

    Name: Gregory N. Roberts
Title: CEO







CONFIDENTIAL SCHEDULES AND EXHIBITS


Seller Disclosure Schedules
 
SCHEDULES
 
 
 
Schedule 2.1(1)
 
Silver Towne Mint Names
Schedule 2.1(2)
 
Intellectual Property Rights
Schedule 2.1(4)
 
Telephone Numbers and P.O. Boxes
Schedule 2.1(5)
 
Mint Business Customer Lists
Schedule 2.1(6)
 
Mint Business Web Site Assets
Schedule 2.1(8)
 
Assumed Contracts
Schedule 2.1(9)
 
Tangible Personal Property
Schedule 2.1(12)
 
Assignable Permits
Schedule 2.1(13)
 
Assigned Claims
Schedule 2.1(16)
 
Other Mint Business Intellectual Property
Schedule 2.5(1)
 
Earnout Payments
Schedule 2.6(2)
 
Allocation of Purchase Price
Schedule 3.4
 
Seller Consents
Schedule 3.5
 
Title/Lien Exceptions
Schedule 3.7
 
Absence of Certain Changes
Schedule 3.8
 
Litigation
Schedule 3.9
 
Permits
Schedule 3.13
 
Hazardous Material
Schedule 3.17
 
Labor and Employment Matters
Schedule 3.24
 
Intellectual Property Legal Proceedings
Schedule 3.25
 
Security Breaches
Schedule 3.26
 
Related Party Transactions.
Schedule 5.1
 
Employees Eligible for Offers of Employment by Buyer
 
 
 
Buyer Disclosure Schedule
 
 
Schedule 4.4
 
Buyer Consents



EXHIBITS
 
 
 
Exhibit 2.4(1)
 
Buyer’s Promissory Note
Exhibit 2.7(1)
Exhibit 2.7(3)
 
Assignment and Assumption Agreement
License Agreement
Exhibit 2.7(4)
 
Non-Competition Agreement
Exhibit 2.7(5)
 
Administrative Services Agreement










Exhibit 2.4(1)


Buyer’s Promissory Note
(attached)

Exhibit 2.7(1)


Assignment and Assumption Agreement
(attached)

Exhibit 2.7(3)


License Agreement
(attached)

Exhibit 2.7(4)


Non-Competition Agreement
(attached)

Exhibit 2.7(5)


Administrative Services Agreement
(attached)






- 34 -

